DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 33-45 in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that one of skill in the art would not have coated a large steel sheet as in Kimura with the coating of LeGrande because the coating of LeGrande is expensive and used for special applications requiring radioactive protection.  This is not found persuasive because LeGrande teaches that the coating is useful for improving chemical resistance [Column 6 lines 13-34, LeGrande] and Kimura teaches trying to minimize degradation caused by scale generation during slab heating [Column 12 lines 54-56, Kimura] therefore it would be obvious to one of ordinary skill in the art to modify the steel of Kimura with the coating of LeGrande to protect from the chemical interaction of the steel with oxygen.  LeGrande teaches that the coating can be used for a variety of applications including steel [Column 2 lines 6-9, LeGrande] and teaches that this invention does not use expensive catalysts or special equipment [Column 5 lines 16-21, LeGrande] therefore one of skill in the art would not consider this coating to be expensive or only for special applications.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-32 and 46-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.
Claim Objections
Claim 33 objected to because it is dependent upon a withdrawn claim, claim 25.  For the purposes of examination, the examiner shall treat claim 25 as being incorporated into claim 33.  Appropriate correction is required.
Claim 38 objected to because of the following informalities:  the recitation “an amount of C equal or above to 99%” should be changed to “an amount of C equal to or above 99%”.  Appropriate correction is required.
Claim 41 objected to because of the following informalities:  the recitation “compound is equal or below to 0.12wt.%” should be changed to “compound is equal to or below 0.12wt.%” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 25, which the examiner is treating as incorporated within claim 33, includes the recitation “nanographite flakes having a lateral size between 1 and 60 µm” which is indefinite because it is unclear to the examiner what limitation the term “nanographite” is meant to impose on the size of the graphite flakes.  It is unclear if sizes in the microscopic range, 
Claims 37-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 37 includes the recitation “wherein the aqueous mixture includes nanographite with above 95% by weight of C” which is indefinite because it is unclear to the examiner if the carbon content is referring the nanographite or to the aqueous mixture.  The examiner interprets claim 37 to be met by nanographite comprising above 95% C absent a specific indication to the contrary, because the examiner submits that graphite is primarily carbon and that a mixture containing 5% or less by weight of water would not be considered to be aqueous by one of ordinary skill in the art, further the instant application indicates that the nanographite comprises above 95% by weight of C [0029, instant spec].
Specifically, claim 38 includes the recitation “wherein the aqueous mixture includes nanographite with above 99% by weight of C” which is indefinite because it is unclear to the examiner if the carbon content is referring the nanographite or to the aqueous mixture.  The examiner interprets claim 38 to be met by nanographite comprising above 99% C absent a specific indication to the contrary, because the examiner submits that graphite is primarily carbon and that a mixture containing 1% or less by weight of water would not be considered to be aqueous by one of ordinary skill in the art, further the instant application indicates that the nanographite comprises above 99% by weight of C [0029, instant spec].
Claims 40-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “organometallic compound” in claims 40-41 has an unclear meaning as the specification does not specifically provide a definition however provides examples of organometallic compounds that do not contain any metal such as Dipropylene glycol monomethyl ether [0025, instant spec], while the accepted meaning is “a substance containing at least one metal-to-carbon bond in which the carbon is part of an organic group.” The term is indefinite because the specification does not clearly redefine the term.  The examiner interprets the claim to be met by any material containing at least one metal-to-carbon bond in which the carbon is part of an organic group or from the list of examples provided in the instant specification absent a specific indication to the contrary.
Claim 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hot air” in claim 44 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for It is unclear to the examiner to what temperature range the term “hot” is intended to limit the temperature of the air to, for example if 50-150°C is considered hot, if anything above that temperature range is considered hot as well or alternatively, if any temperature above room temperature is considered hot, or if some room temperatures could be considered hot.  The examiner interprets the instant claim to be met by air of any temperature that could reasonably be considered hot absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-36, 39, and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty.
Regarding claim 33, Kimura discloses steel [Column 5 lines 63-64, Kimura] with a composition listed below in Table 1 which overlaps with the composition of the steel instantly claimed.  The examiner notes that the overlap between the disclosed steel composition of Kimura and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, wt.%
Kimura, mass % [Column 4 lines 55-56]
C
0.31-1.2
0.2-0.7 [Column 5 line 65]
Si
0.1-1.7
0.01-1.0 [Column 6 line 16]
Mn
0.7-3.0
0.1-1.0 [Column 6 line 27]
P
0.01 or less
0.03 or less [Column 6 line 40]

0.1 or less
0.035 or less [Column 6 line 44]
Cr
0.5 or less
0.005-0.30 [Column 7 line 9]
Ni
0.5 or less
0.1 or less [Column 7 lines 46-47]
Mo
0.1 or less
0.005-0.5 [Column 7 lines 36-39]
Nb*
0.05 or less
0.005-0.1 [Column 7 lines 36-39]
B*
0.003 or less
0.0010-0.0050 [Column 6 line 66]
Ti*
0.06 or less
0.005-0.05 [Column 7 lines 36-39]
Cu*
0.1 or less
0.1 or less [Column 7 lines 46-47]
Co*
0.1 or less
Omitted
N*
0.01 or less
0.01 or less [Column 6 line 56]
V*
0.05 or less
0.1 or less [Column 7 lines 46-47]
Fe and impurities
Balance 
Balance [Column 7 lines 40-41]
*optional elements


Kimura does not teach depositing an aqueous mixture on the steel to form a coating including nanographite flakes having a lateral size of 1-60 µm and a binder, however the examiner submits that depositing a mixture with nanographite flakes of an overlapping size and a binder would be obvious in view of Chakraborty.  Chakraborty teaches:
Coating a metallic substrate with a coating that comprises a nanofiller and binder, for the purpose of preventing corrosion through the diffusion of a gas or liquid [0019, Chakraborty].  Kimura teaches trying to minimize degradation caused by scale generation during slab heating [Column 12 lines 54-56, Kimura].  The examiner notes that scale generation is caused by oxygen in the air corroding steel.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the steel of 
The nanofiller may be nanographite [0020, Chakraborty]
The average diameter for the nanofiller may be 1-5 µm, wherein the average diameter may be used interchangeably with the average largest dimension [0023, Chakraborty], the examiner submits that the average largest dimension is equivalent to the lateral size.  The examiner notes that the overlap of the nanographite diameter of Chakraborty and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The nanographene is formed through exfoliation of nanographite [0025, Chakraborty] and prior to exfoliation the graphite has a plate-like structure [0067, Figure 5, Chakraborty], the examiner submits that plate-like structures are equivalent to flakes.
The nanofiller and binder are combined and dispersed in a solvent, wherein water is an exemplary solvent [0032, Chakraborty] which the examiner submits is an aqueous mixture.
Regarding claim 34, Kimura modified by Chakraborty teaches drying the coating after applying it [0033, Chakraborty].
Regarding claim 35, Kimura modified by Chakraborty teaches dip coating or spray coating [0033, Chakraborty].
Regarding claims 36 and 39, Kimura modified by Chakraborty teaches:
Solids comprise 0.1-16 weight% of the formulation [0031, Chakraborty]
Nanofiller is 0.1-20 weight% of the nanocoating weight [0030, Chakraborty], the examiner submits the nanocoating weight is the solid materials because as discussed above the coating is dried after application
The examiner notes that for one liter of water there is 1000 grams, so that total solids comprise 1-160 g/L, which gives 0.001-32 g/L of nanofiller and 0.8-159.84 g/L of binder.  The examiner notes that the overlap of the g/L of nanographite and binder of the instant claim and Kimura modified by Chakraborty is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner notes that given the nanofiller is 0.1-20 weight% of the nanocoating weight [0030, Chakraborty], binder is at least 80 weight% of the coating and thus the nanofiller has a ratio of 0.25 or less with respect to the binder.  The examiner notes that the overlap of the nanofiller to binder ratio of the instant claim and that of Kimura modified by Chakraborty and Hinterwaldner is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 42, Kimura modified by Chakraborty teaches the coating may dry in an oven operating at temperatures above room temperatures, specifically greater than or equal to 80°C [0033, Chakraborty].  The examiner notes that the overlap of the drying temperatures of Kimura modified by Chakraborty and those of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 43, Kimura modified by Chakraborty teaches the coating may dry at ambient temperatures [0033, Chakraborty] which the examiner submits is the same as room temperature.
Regarding claim 44, Kimura modified by Chakraborty teaches the coating may dry in an oven operating at temperatures above room temperatures [0033, Chakraborty] the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would use air as the atmosphere in the oven which the examiner submits would be reasonably considered hot.
Regarding claim 45, Kimura modified by Chakraborty does not specify a drying time for the coating, however as discussed above Kimura modified by Chakraborty discloses an overlapping steel composition, overlapping coating composition, and overlapping heating temperature as the instant application and so the examiner submits that an overlapping drying time would flow naturally from the drying of the coating composition of Kimura modified by Chakraborty.  See MPEP 2145(II).
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty, in further view of Tamashausky (Graphite a Multifunctional Additive for Paint and Coatings).
Regarding claims 37-38, as discussed above claim 33 is unpatentable over Kimura modified by Chakraborty, however Kimura modified by Chakraborty does not disclose the purity of the used graphite is 99 weight% carbon or greater, however the examiner submits that the use of graphite of this purity would be obvious in view of Tamashausky.  Tamashausky teaches that synthetic graphite is typically available in purities above 99%, is available from ½ inch down to 3 microns, compatible with virtually any aqueous system, has excellent thermal conductivity, chemically inert and relatively low in cost [pages 77-79, Tamashausky].  The examiner submits that it would be obvious to one of ordinary skill in the art to use the synthetic graphite of Tamashausky for the coating process of Kimura modified by Chakraborty in order to ensure the coating is chemically inert, thermally conductive, and low in cost.  The examiner notes that the overlap of the carbon content of the graphite of Tamashausky and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of Chakraborty et al. (US 2011/0200825 A1) herein Chakraborty, in further view of Hinterwaldner et al. (US 2005/0009711 A1) herein Hinterwaldner.
Regarding claims 40-41, as discussed above claim 33 is unpatentable over Kimura modified by Chakraborty, however Kimura modified by Chakraborty does not disclose the use of organometallic compounds in an amount of 0.12 wt% or less in the aqueous solution, however the examiner submits the use of organometallics in an overlapping amount would be obvious to one of ordinary skill in the art in view of Hinterwaldner.  Hinterwaldner teaches a coating composition [0023, Hinterwaldner] for steel [0008, Hinterwaldner] with water as a solvent [0064, Hinterwaldner], graphite as an additive [0010, Hinterwaldner], and teaches that organometallics are used to produce structures that prevent seizing or jamming [0036, Hinterwaldner] in an amount of 0.5-50 weight% based on the solids fraction [0041, Hinterwaldner], the examiner submits it would be obvious to include the organometallics of Hinterwaldner in the process of Kimura modified by Chakraborty to prevent seizing during the hot rolling that occurs immediately after the heating process of Kimura [Column 12 lines 54-57, Kimura].  As discussed above, the weight% of solids is 0.1-16% and so for an amount of organometallics of 0.5-50 weight% based on the solids fraction, the organometallics will comprise 0.05-8 weight% in the aqueous solution.  The examiner notes that the overlap of the organometallics weight% of the instant claim and that of Kimura modified by Chakraborty and Hinterwaldner is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 33-35, 37-39, 43, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 7,909,950 B2) herein Kimura, in view of LeGrande (US 6576336 B1).
Regarding claim 33, Kimura discloses steel [Column 5 lines 63-64, Kimura] with a composition listed above in Table 1 which overlaps with the composition of the steel instantly claimed.  The examiner notes that the overlap between the disclosed steel composition of Kimura and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kimura does not teach depositing an aqueous mixture on the steel to form a coating 
Coating substrates such as steel [Column 2 lines 7-9, LeGrande]
Wherein the coating comprises graphite flake particles dispersed in a binder [Column 1 lines 61-65, LeGrande]
The coating is dispersed in water [Column 2 lines 4-5, LeGrande]
Wherein 97% or more of the graphite flake particles have a size of 44 microns or less determined by passing through a 325 mesh [Column 2 line 65-Column 3 line 2, LeGrande], the examiner submits that a structure of flakes means the particles will have flat shapes with similar lateral sizes and widths and so one of ordinary skill in the art would treat the mesh size as defining the lateral sizes and widths of the flakes.  The examiner notes that the overlap of the disclosed graphite particle size range of LeGrande and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The coating is useful for improving chemical resistance [Column 6 lines 13-34, LeGrande].  Kimura teaches trying to minimize degradation caused by scale generation during slab heating [Column 12 lines 54-56, Kimura].  The examiner notes that scale generation is caused by oxygen in the air corroding steel.  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the steel of Kimura with the coating of LeGrande to protect from the chemical interaction of the steel with oxygen.
Regarding claim 34, Kimura modified by LeGrande teaches air drying after each coating application [Column 5 lines 37-40, LeGrande]
Regarding claim 35, Kimura modified by LeGrande teaches applying coatings through spraying, brushing, or dipping [Column 5 lines 33-36, LeGrande]
Regarding claims 37-38, Kimura modified by LeGrande teaches the graphite particles are 95% or greater carbon.  The examiner notes that the overlap of the carbon content of the graphite particles of the instant claims and that of Kimura modified by LeGrande is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 39, Kimura modified by LeGrande teaches the binder system includes a blend of the first and second emulsions [Column 4 lines 62-63, LeGrande] wherein the coating comprises 10-600 parts by weight of the first emulsion, 10-600 parts by weight of the second emulsion, and 20-200 parts by weight of the graphite particles [Column 4 lines 44-51, LeGrande].  The examiner notes that the binder system is then 20-1200 parts by weight, which gives a ratio of graphite with respect to binder of the range 0.017-10.  The examiner notes that the overlap of the ratio of graphite with respect to binder of Kimura modified by LeGrande and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 43, Kimura modified by LeGrande teaches air drying [Column 5 lines 37-40, LeGrande] but does not specify the temperature, however the examiner submits that absent a specific indication of the contrary one of ordinary skill in the art would perform the air drying at room temperature.
Regarding claim 45, Kimura modified by LeGrande teaches drying can be done in about 20 minutes [Column 5 lines 25-26, LeGrande].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-42 of copending Application No. 16/768,567 (reference application). the copending application claims an overlapping steel composition with identical dependent claims, the copending application further specifies a binder including sodium silicate or aluminum sulfate and an additive being alumina, however the examiner notes that the instant application does not limit the binder and so can use a binder including sodium silicate or aluminum sulfate and an additive being alumina.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 33-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-44 of copending Application No. 16/764,920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an overlapping steel composition with identical dependent claims except that claim 42 of the copending application merely combines claims 42 and 43 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Primary Examiner, Art Unit 1734